 


109 HR 1546 IH: Medical Liability Procedural Reform Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1546 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Thornberry introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide grants to States for health care tribunals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medical Liability Procedural Reform Act of 2005. 
2.Grants for health care tribunals 
(a)Grants authorizedThe Attorney General may award grants to States for the development, implementation, and evaluation of health care tribunals. 
(b)DurationThe Attorney General may award up to 7 grants under subsection (a) and each grant awarded under such subsection may not exceed a period of 10 years. 
(c)ApplicationEach State desiring a grant under subsection (a) shall submit to the Attorney General an application, at such time, in such manner, and containing such information as the Attorney General may require. 
(d)ReportEach State receiving a grant under subsection (a) shall submit to the Attorney General a report evaluating the effectiveness of activities funded with grants awarded under such subsection at such time and in such manner as the Attorney General may require. 
(e)Technical assistanceThe Attorney General shall provide technical assistance to the States awarded grants under subsection (a). Such technical assistance shall include the development, in consultation with States, of common definitions, formats, and data collection infrastructure for States receiving grants under this section to use in reporting to facilitate aggregation and analysis of data both within and between States. The technical assistance shall also include guidance about identification and selection of health care tribunal judges and independent expert witnesses, compensation of injured patients, and clinical resources relating to the standard of care. States not receiving grants under this section may also use such common definitions, formats, data collection infrastructure, and other guidance from the Attorney General pertaining to health care tribunals. 
(f)Evaluation 
(1)In generalThe Attorney General shall enter into a contract with an appropriate research organization to conduct an overall evaluation of the effectiveness of grants awarded under subsection (a) and to annually prepare and submit a report to the appropriate committees of Congress. Such an evaluation shall begin not later than 18 months following the date of implementation of the first program funded by a grant under subsection (a). 
(2)ContentsThe evaluation under paragraph (1) shall include an analysis of the effect of the grants awarded under subsection (a) on— 
(A)the number, nature, and costs of health care liability claims; 
(B)the liability environment; 
(C)health care quality; and 
(D)patient safety. 
(g)DefinitionsIn this section: 
(1)Health care tribunalThe term health care tribunal means a trial court or administrative tribunal— 
(A)the sole function of which is for the adjudication of disputes over injuries allegedly caused by health care providers; 
(B)to which all or a portion of such disputes within a jurisdiction are assigned;  
(C)the decisions of which are final, binding, and appealable; and
(D)the judges for which have health care expertise and render decisions about the standard of care in dispute adjudication, with reliance on independent expert witnesses commissioned by the court.  
(2)Health care providerThe term health care provider means any individual or entity licensed, registered, or certified under Federal or State laws or regulations to provide health care services, but does not include any manufacturer of drugs or devices.  
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary. Amounts appropriated pursuant to this subsection shall remain available until expended. 
 
